           Case 1:21-cv-01254-JLT Document 6 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT HUDSON,                                     Case No. 1:21-cv-01254-JLT (PC)

12                       Plaintiff,                      ORDER TO SHOW CAUSE

13            v.
14    WARDEN C. PHIFFIER,
                                                         14-DAY DEADLINE
15                       Defendant.
16

17           On August 19, 2021, this Court entered an order requiring Plaintiff to submit a completed

18   application to proceed in forma pauperis (“IFP”) or pay the $402 filing fee within fourteen days.

19   (Doc. 4.) The Court cautioned, “Failure to respond to this order may result in a

20   recommendation that this action be dismissed for failure to obey a court order.” (Id.

21   (alteration in original).) More than fourteen days has passed, and Plaintiff has failed to respond to

22   the order.

23           Accordingly, within 14 days from the date of service, Plaintiff is ORDERED TO

24   SHOW CAUSE why this case should not be dismissed for failure to obey a court order.

25   Alternatively, Plaintiff may submit a completed IFP application or pay the $402 filing fee within
     ///
26
     ///
27
     ///
28
        Case 1:21-cv-01254-JLT Document 6 Filed 09/10/21 Page 2 of 2


 1   fourteen days. Failure to respond to this order will result in a recommendation that this

 2   action be dismissed for failure to obey a court order.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    September 9, 2021                            _ /s/ Jennifer L. Thurston
                                                CHIEF UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
